       Case
       Case 2:20-cv-00599-KJD-BNW
            2:20-cv-00599-KJD-BNW Document
                                  Document 33
                                           32 Filed
                                              Filed 09/15/20
                                                    09/11/20 Page
                                                             Page 1
                                                                  1 of
                                                                    of 2
                                                                       3



                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA


JERRY PATCHMAN                                    )
                                                  )
                   Plaintiff                      )
                                                  )
vs.                                               )   Case No. 2:20-cv-00599-KJD-BNW
                                                  )
C.R. BARD, INC. and BARD                          )
PERIPHERAL VASCULAR, INC.,                        )
                                                  )
                Defendants.                       )


             PLAINTIFF’S AMENDED MOTION TO WITHDRAW APPEARANCE
                            BY RHETT A. MCSWEENEY

        Plaintiff Jerry Patchman, by his undersigned counsel, hereby moves the Court to withdraw

 Plaintiff’s counsel, as follows:

        1.     The above-captioned case was initially filed directly in the United States District

 Court for the District of Arizona as part of MDL 2641 (the “MDL”), where it was captioned

 Patchman v. C. R. Bard, Inc., et al., 2:19-cv-00072-DGC.

        2.     On March 30, 2020, this case was transferred to this Court by the District of

 Arizona. (Dkt. No. 6).

        3.     Rhett A. McSweeney, from the law firm McSweeney/Langevin, previously appeared

 on Jerry Patchman’s behalf while this case was pending in the MDL.

        4.      Now, since this case is remanded from the MDL to this Court, David M. Langevin,

 from the law firm of McSweeney/Langevin has been admitted pro hac vice to substitute for Rhett

 A. McSweeney as trial counsel.

        5.     David M. Langevin was granted admission in this matter on July 10, 2020 and

entered his appearance in this matter on August 28, 2020.
          Case
          Case 2:20-cv-00599-KJD-BNW
               2:20-cv-00599-KJD-BNW Document
                                     Document 33
                                              32 Filed
                                                 Filed 09/15/20
                                                       09/11/20 Page
                                                                Page 2
                                                                     2 of
                                                                       of 2
                                                                          3



           6.    Accordingly, David M. Langevin hereby requests leave to withdraw the appearance

     of Rhett A. McSweeney.




           Dated: September 11, 2020        Respectfully submitted,


                                            /s/ David M. Langevin
                                            David M. Langevin
                                            McSweeney Langevin
                                            2116 Second Avenue South
                                            Minneapolis, MN 55404
                                            (612) 746-4646
                                            (612) 454-2678
                                            dave@westrikeback.com
                                            filing@westrikeback.com




                                            ATTORNEY FOR PLAINTIFF.



IT IS SO ORDERED

DATED: 5:19 pm, September 14, 2020



_________________________________
BRENDA WEKSLER
UNITED STATES MAGISTRATE JUDGE




                                                2
